784 N.W.2d 823 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Darryl JAMES, Defendant-Appellant.
Docket No. 140424. COA No. 292411.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the October 28, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion for peremptory reversal and the motion to remand are DENIED.